



 

Exhibit 10.32

 

 

 

 

 

 

K/S HIMPP

 

HIMPP A/S

 

INTRICON CORPORATION

 

 

 

--------------------------------------------------------------------------------

AGREEMENT

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

CONTENTS

 

 

1.

Preamble

4

 

 

 

2.

Subscription for shares in K/S HIMPP

4

 

 

 

3.

Rights and obligations of IntriCon Corporation regarding K/S HIMPP

4

 

 

 

4.

Subscription for shares in HIMPP A/S

4

 

 

 

5.

Rights and obligations of IntriCon Corporation regarding HIMPP A/S

4

 

 

 

6.

Breach of agreement

5

 

 

 

7.

Applicable law and arbitration

5

 

 

 

8.

Signatures

6

 

 

SCHEDULES

 

Schedule 1

Subscription Agreement in K/S HIMPP

 

 

Schedule 2

Draft Articles of Association of K/S HIMPP with amendments following IntriCon
Corporation’s subscription

 

 

Schedule 3

Patent License Agreement

 

 

Schedule 4

Articles of Association of HIMPP A/S effective March 31, 2005

 

 

Schedule 5

HIMPP A/S Shareholders Agreement effective 15 April 2005

 

 

2/6

 


--------------------------------------------------------------------------------


 

 

THIS AGREEMENT IS MADE ON THE 1. DECEMBER 2006 BETWEEN

 

1.

K/S HIMPP, Reg No 19502740, Ny Vestergårdsvej 25, DK-3500 Værløse, Denmark

(“K/S HIMPP”)

AND

 

2.

HIMPP A/S, Reg No 19319075, Ny Vestergårdsvej 25, DK-3500 Værløse, Denmark

(“HIMPP A/S”)

 

AND

 

3.

IntriCon Corporation, 1260 Red Fox Road, Arden Hills, MN 55112, USA

(“INTRICON”)

 

(K/S HIMPP, HIMPP A/S and INTRICON each a “Party” and together the “Parties”)

 

3/6

 


--------------------------------------------------------------------------------


 

 



1.

PREAMBLE

1.1.

K/S HIMPP is a Danish limited partnership established on 28 August 1996. The
objects of the partnership is to acquire patent rights within the hearing aid
industry with the purpose to license such patent rights to third parties.

1.2.

HIMPP A/S is a Danish limited liability company established on 1 June 1996. The
objects of the company is to be the general partner in K/S HIMPP.

1.3.

INTRICON is an enterprise trading in the hearing aid industry with the intention
to become a limited partner in K/S HIMPP and a shareholder in HIMPP A/S.

1.4.

K/S HIMPP has agreed to accept INTRICON as a limited partner and HIMPP A/S has
agreed to accept INTRICON as a shareholder on the terms and conditions provided
for in this Agreement.

2.

SUBSCRIPTION FOR SHARES IN K/S HIMPP

2.1.

Simultaneously with the signing of this Agreement, INTRICON subscribes for and
K/S HIMPP issues 10 A-Shares of USD 180,000 each in K/S HIMPP on the terms and
conditions set forth in the attached Subscription Agreement, Schedule 1.

3.

RIGHTS AND OBLIGATIONS OF INTRICON REGARDING K/S HIMPP

3.1.

Draft Articles of Association of K/S HIMPP with amendments following INTRICON’s
subscription for shares are attached as Schedule 2. The amended Articles of
Association are to be approved at a general meeting in K/S HIMPP after the
signing of this Agreement.

 

3.2.

With respect to INTRICON’s use of patent rights owned by K/S HIMPP,

INTRICON shall enter into the Patent License Agreement attached as Schedule 3.

4.

SUBSCRIPTION FOR SHARES IN HIMPP A/S

4.1.

When INTRICON has paid the sixth instalment, i.e. on 1 January 2012, INTRICON
shall subscribe for and HIMPP A/S shall issue 200 shares of DKK 1,000 each.

4.2.

The total consideration of DKK 200,000 for the shares in HIMPP A/S shall be paid
not later than 30 days after the subscription of the shares.

5.

RIGHTS AND OBLIGATIONS OF INTRICON REGARDING HIMPP A/S

5.1.

A copy of the current Articles of Association of HIMPP A/S are attached as
Schedule 4.

 

4/6

 


--------------------------------------------------------------------------------


 

 

5.2.

A copy of the current Shareholders Agreement effective 15 April 2005 is attached
as Schedule 5.

5.3.

INTRICON shall have no rights or obligations regarding HIMPP A/S prior to the
issuance of shares according to Article 4.1. However, INTRICON shall have the
right to attend board meetings and general meetings without the right to vote.

6.

BREACH OF AGREEMENT

6.1.

In the event of a material breach of this Agreement which has not been remedied
thirty (30) days from the date of service by a non-defaulting party of a notice
in writing specifying the material breach and requiring its remedy, the
non-defaulting party(ies) may terminate this Agreement forthwith.

7.

APPLICABLE LAW AND ARBITRATION

7.1.

Any dispute arising between the parties concerning this Agreement cannot be
brought before the ordinary courts but shall be resolved by arbitration in
Copenhagen in accordance with substantive Danish law.

7.2.

The party intending to convene the arbitration tribunal shall notify the other
party by registered letter of such intent providing a short description of the
issues, which shall be brought before the arbitration tribunal. Each party shall
then within four weeks appoint an arbitrator. The arbitrators shall within two
weeks appoint a third arbitrator who shall be qualified as a lawyer. If the
arbitrators have not agreed upon the third arbitrator within two weeks or if a
party fails within the time given to appoint an arbitrator, the relevant
arbitrator shall be appointed if a party shall so direct by the President of the
Maritime and Commercial Court in Copenhagen.

7.3.

The arbitration tribunal shall itself decide its rules of procedure and shall
when handing down its ruling, order the distribution of costs involved in the
matter including costs to legal counsel and, if necessary, accountants.

7.4.

To the extent that they have not been varied by the contents of this Article 7
the provision of the Danish Arbitration Act shall apply. The arbitration
tribunal shall conduct its proceedings in the English language.




 

5/6

 

 

 

 


--------------------------------------------------------------------------------


8.

SIGNATURES

 

This Agreement is signed in three original copies, one for each of the Parties.

 

 

For and on behalf of K/S HIMPP:

 

Copenhagen, December 15, 2006

 

 

/s/ Søren Westermann

 

 

For and on behalf of HIMPP A/S:

 

Copenhagen, December 15, 2006:

 

 

/s/ Søren Westermann

 

 

 

For ¦and on behalf of IntriCon Corporation:

 

December 26, 2006:

 

 

/s/ Mark S. Gorder

 

 

6/6


--------------------------------------------------------------------------------


 

 

SCHEDULE 1

 

THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is made on December 31, 2006
between

 

1.

K/S HIMPP, a limited partnership under Danish law resident at Ny Vestergaardsvej
25, 3500 Værløse, Denmark (the “Partnership”); and

 

2.

IntriCon Corporation, 1260 Red Fox Road, Arden Hills, MN 55112, USA (“INTRICON”)

 

for the subscription for shares in the Partnership.

 

1.

DEFINITIONS

 

1.1

In this Agreement the following words and expressions shall have the following
meanings unless where the context explicitly requires otherwise:

 

 

“Shares”

means 10 A shares in the Partnership of a face value of US$180,000.00 each or in
the aggregate of US$1,800,000.00 of the Partnership’s total authorised and
issued capital of US$19,950,000 after the increase of the capital;

 

 

“General Partner”

means the general partner of the Partnership; and

 

 

“Articles”

means the Articles of Association of the Partnership to be adopted by the
Partnership in its general meeting on April 19, 2007.

 

2.

SUBSCRIPTION FOR SHARES

 

The Limited Partner hereby subscribes for the Shares and the Partnership hereby
accepts to be bound by the Limited Partner’s subscription for the Shares.

 

3.

PAYMENT FOR THE SHARES

 

3.1

The total consideration of US$1,800,000 for the subscription of the Shares in
K/S HIMPP shall be paid in the following instalments:

 

 

US$ 260,000

Upon signing of this Agreement

 

US$ 260,000

Not later than December 31, 2007

 

US$ 260,000

Not later than December 31, 2008

 

US$ 260,000

Not later than December 31, 2009

 

US$ 260,000

Not later than December 31, 2010

 

US$ 260,000

Not later than December 31, 2011

 

US$ 240,000

Not later than December 31, 2012

 

 


--------------------------------------------------------------------------------


 

 

3.2

The consideration mentioned in Article 3.1 is accruing interest of 4 per cent
p.a. from the signing of this Agreement until the balance has been paid.
Interest is calculated and paid once a year together with the instalments listed
in Article 3.1, i.e. first time December 31, 2007.

 

3.3

The rights of the Limited Partner under the Articles are subject to the timely
payment of all instalments of the consideration mentioned in Article 3.1 above.
The total consideration of US$ 1.8 Million shall be considered due and payable
as of the subscription date and shall be paid in full even if the Limited
Partner merges with a licensee of the Partnership or if ownership interest in
the Limited Partner is acquired by a licensee or another limited partner of the
Partnership.

 

4.

THE LIMITED PARTNER’S RIGHTS AND OBLIGATIONS

 

4.1.

The Limited Partner hereby accepts and assumes all rights and obligations
connected with the subscription for and holding of the Shares pursuant to the
Articles or Danish law in general.

 

4.2.

By his execution of this Agreement the Limited Partner covenants to have full
knowledge of and to accept the terms and condition of the Articles.

 

4.3.

The Limited Partner hereby in particular covenants to have full knowledge of and
to accept the following provision of the Articles:

 

(i)              The Partnership’s general partner is HIMPP A/S whose liability
is joint, direct and unlimited for all the Partnership’s indebtedness and
liabilities. The General Partner’s issued and outstanding share capital is
Danish Kroner 2,400,000. Each Limited Partner’s liability for the Partnership’s
indebtedness and liabilities is personal, direct and pro rata and limited to the
unpaid part (if any) of that Limited Partner’s share in the Partnership’s
authorised and issued capital together with such further contributions in cash
as the Partnership acting in general meeting may resolve under Article 4.1, or
as may be required to be contributed under Article 4.1;

 

(ii)             No Limited Partner shall have any rights of recourse against
the General Partner for that Limited Partner’s proportion of the Partnership’s
aggregate liabilities and indebtedness (Article 6.2);

 

(iii)            Upon the complete performance of each limited partner’s
obligations under his subscription agreement with the Partnership that limited
partner is entitled to receive a certificate evidencing his shares (Article
7.1);

 

(iv)            The Shares and the certificates are non-negotiable instruments
and shall be issued in the name of the owner (Article 7.2);

 

(v)              Each Share may be held by only one natural or legal person. No
Share can be divided into sub-shares (Article 8.1);

 


--------------------------------------------------------------------------------


 

 

(vi)            The A shares may only be transferred to a transferee who is
itself in control of or controlled by the transferor limited partner (Article
8.2);

 

(vii)           If any Limited Partner shall become insolvent or be in breach of
his duties and obligations towards the Partnership under the subscription
agreement, the Articles or otherwise, the Partnership shall be entitled to
request any loss realised thereby reimbursed by the relevant limited partner,
and further to terminate without notice any patent license agreement entered
into between the Partnership and the Limited Partner (Article 10); and

 

(viii)         The General Partner shall be charged with the administration of
the Partnership and is entitled to remuneration for such work to the extent that
such remuneration is reasonable when compared to the work and costs involved in
the General Partner’s performance of his duties. The General Partner may
delegate administrative functions and tasks to third parties (Article 11.1).

 

4.4.

The Limited Partner and the Partnership have agreed to modify the Limited
Partners rights during the period where the consideration for the Shares has not
been fully paid up. The following exceptions and amendments to the Articles of
Association of K/S HIMPP shall apply:

 

(i)              INTRICON shall not have the right to vote at general meetings
until INTRICON has paid an amount of US$1,560,000 of the total consideration for
the shares in K/S HIMPP. However, INTRICON shall have the right to attend
general meetings and other Partnership meetings from the signing of this
Agreement (Article 12.11).

 

5.

APPLICABLE LAW AND ARBITRATION

5.1

Any dispute arising between the parties concerning this Agreement cannot be
brought before the ordinary courts but shall be resolved by arbitration in
Copenhagen in accordance with substantive Danish law.

5.2

The party intending to convene the arbitration tribunal shall notify the other
party by registered letter of such intent providing a short description of the
issues, which shall be brought before the arbitration tribunal. Each party shall
then within four weeks appoint an arbitrator. The arbitrators shall within two
weeks appoint a third arbitrator who shall be qualified as a lawyer. If the
arbitrators have not agreed upon the third arbitrator within two weeks or if a
party fails within the time given to appoint an arbitrator, the relevant
arbitrator shall be appointed if a party shall so direct by the President of the
Maritime and Commercial Court in Copenhagen.

 

5.3

The arbitration tribunal shall itself decide its rules of procedure and shall
when handing down its ruling, order the distribution of costs involved in the
matter including costs to legal counsel and, if necessary, accountants.

 


--------------------------------------------------------------------------------


 

 

5.4

To the extent that they have not been varied by the contents of this Article 7
the provision of the Danish Arbitration Act shall apply. The arbitration
tribunal shall conduct its proceedings in the English language.

 

AS WITNESS the signatures of the parties hereto on the date first written above.

 

 

For the Partnership:

 

 

 

 

 

 

 

 

 

/s/ Søren Westermann

 

 

 

Managing Director

 

For and on behalf of K/S HIMPP

 

 

 

 

 

 

 

For the Limited Partner:

 

 

 

 

 

 

 

 

 

/s/ Mark S. Gorder

 

 

 

President & CEO

 

For and on behalf of IntriCon Corporation

 

 


--------------------------------------------------------------------------------


SCHEDULE 2

 

 

 

 

 

 

 

 

DRAFT

(with amendments following IntriCon Corporation’s subscription)

 

ARTICLES OF ASSOCIATION

 

of

 

K/S HIMPP

 

 

 

 

 

 

 

Draft December 2006

 


--------------------------------------------------------------------------------


1.

THE LIMITED PARTNERSHIP’S NAME AND PRINCIPAL PLACE OF BUSINESS

 

1.1.

The name of the limited partnership is K/S HIMPP (the “Partnership”). The
Partnership shall also trade under the name of K/S Hearing Instruments
Manufacturers Patent Partnership (K/S HIMPP).

 

1.2.

The Partnership’s place of residence is in Værløse Kommune.

 

2.

OBJECTS

 

2.1.

The Partnership’s objects are to carry on a business undertaking by acquiring
patent rights with an application within the hearing aid industry and licencing
such patent rights to third parties.

 

3.

THE COMPANY’S CAPITAL

 

3.1.

The Partnership’s authorised and issued capital US$19,950,000 is divided into
110 (one hundred) A-shares of US$180,000 each and 1 (one) A-share of US$ 150,000
which are held by the following companies in the beneath proportions:

 

 

GN ReSound A/S

10

A-Shares of US$ 180,000

 

Phonak AG

10

A-Shares of US$ 180,000

 

Oticon A/S

10

A-Shares of US$ 180,000

 

Widex A/S

10

A-Shares of US$ 180,000

 

Starkey Laboratories, Inc.

10

A-Shares of US$ 180,000

 

GN ReSound Corporation

10

A-Shares of US$ 180,000

 

Beltone Electronics Corporation

10

A-Shares of US$ 180,000

 

Unitron Industries Ltd.

10

A-Shares of US$ 180,000

 

Sonic Innovations, Inc.

10

A-Shares of US$ 180,000

 

RION Co. Ltd.

10

A-Shares of US$ 180,000

 

IntriCon Corporation

10

A-Shares of US$ 180,000

 

HIMPP A/S

1

A-Share of US$ 150,000

 

3.2.

The Partnership shall be deemed to be fully established on the subscription by
the Partners of all Shares in the Partnership’s authorised and issued capital.

 

4.

FINANCING

 

4.1.

The Partnership’s activities shall be financed by the subscription proceeds
derived from the Limited Partners. The Partnership acting in general meeting may
by simple majority resolve to request the Limited Partners to make further
contributions in cash to the Partnership in excess of the authorised and issued
capital to cover running costs of the business. However, annually each Limited
Partner shall be obliged to contribute by a maximum of USD 25,000 to cover his
proportionate share of the yearly deficit.

 

 


--------------------------------------------------------------------------------


5.

OWNERSHIP AND APPLICATION OF ANNUAL PROFITS

 

5.1.

The Partnership shall be owned by the Limited Partners in the same proportion as
each Limited Partner’s share in the Partnership’s authorised and issued capital
shall bear to the Partnership’s aggregate authorised and issued capital.

 

5.2.

The Partnership’s net annual profits and losses as evidenced by the
Partnership’s annual accounts shall be apportioned between the Limited Partners
in the same proportion as each Limited Partner’s share in the Partnership’s
authorised and issued capital shall bear to the Partnership’s aggregate
authorised and issued capital. The Partnership acting in general meeting may
with the approval of all Limited Partners resolve to apportion a net annual loss
differently.

 

5.3.

The Partnership’s authorised and issued capital may be increased by the
subscription of new A-Shares on the same terms and conditions applying to the
initial subscription of the Shares.

 

5.4.

The A-Shares are irredeemable.

 

6.

THE PARTNERS’ LIABILITY

 

6.1.

The Partnership’s general partner is A/S HIMPP (the “General Partner”) whose
liability is joint, direct and unlimited for all the Partnership’s indebtedness
and liabilities. Each Limited Partner’s liability for the Partnership’s
indebtedness and liabilities is personal, direct and pro rata and limited to the
unpaid part (if any) of that Limited Partner’s share in the Partnership’s
authorised and issued capital together with such further contributions in cash
as the Partnership acting in general meeting may resolve under Article 4.1, or
as may be required to be contributed under Article 4.1.

 

6.2.

No Limited Partner shall have any rights of recourse as against the General
Partner for that Limited Partner’s proportion of the Partnership’s aggregate
liabilities and indebtedness.

 


--------------------------------------------------------------------------------


 

7.

SHARE CERTIFICATES

 

7.1.

Each Limited Partner is on the complete performance of the Limited Partner’s
obligations under his subscription agreement with the Partnership entitled to
receive a certificate evidencing his Share.

 

7.2.

The Shares and the certificates are non-negotiable instruments and shall be
issued in the name of the owner.

 

7.3.

The General Partner shall create and maintain a list of the names and addresses
of the Limited Partners. Each certificate evidencing Shares shall be endorsed
with a notification of the certificate’s entry in the list of Limited Partners.

 

7.4.

If it can be established that a Share certificate has been lost, the General
Partner may on the request of the Limited Partner registered in the list of
Limited Partners as the owner of the relevant Share certificate notify such
person who holds the certificate by no less than three months’ notice in the
Official Gazette to appear at the Partnership’s address and there present to the
Partnership such evidence of his right and title to the relevant Share
certificate as he is relying on. In the event that no one shall come forward as
a result of the notice the General Partner shall be entitled to deem the lost
Share certificate null and void whereupon the same shall so become null and void
and issue a new Share certificate to such person who reported the Share
certificate lost and missing.

 

7.5.

All costs involved in connection with the annulment and subsequent re-issue of a
Share certificate shall be borne by the Limited Partner requesting the
annulment.

 

8.

ASSIGNMENT AND TRANSFER

 

8.1.

Each Share may be held by only one natural or legal person. No Share can be
divided into sub-shares.

 

8.2.

Shares are non-transferable except where the transfer occurs from a Limited
Partner to a transferee which is itself controlled by or in control of such
Limited Partner.

 

8.3.

No transfer and assignment of ownership to Shares shall be deemed valid and
binding as against the Partnership unless and until such time that it has been
entered on the list of the Partnership’s Limited Partners. The condition for the
entry shall be the transferee’s execution of a certificate that the transferee
acquires and assumes all the transferor Limited Partner’s rights and obligations
as against the Partnership in a form satisfactory to the General Partner.

 


--------------------------------------------------------------------------------


9.

EXECUTION

 

9.1.

The Partnership’s assets cannot be made the subject of attachment or distress
orders or any other form of execution for claims unrelated to the Partnership.

 

10.

DEFAULT

 

10.1.

If any Limited Partner shall become insolvent or be in breach of his duties and
obligations towards the Partnership under the subscription agreement, these
Articles of Association or otherwise, the Partnership shall be entitled to
request any loss realised thereby reimbursed by the relevant Limited Partner and
further to terminate without notice any patent license agreement entered into
between the Partnership and the Limited Partner.

 

11.

ADMINISTRATION

 

11.1.

The General Partner shall be charged with the administration of the Partnership
and is entitled to remuneration for such work to the extent that such
remuneration is reasonable when compared to the work and costs involved in the
General Partner’s performance of his duties. The General Partner may delegate
administrative functions and tasks to third parties.

 

11.2.

The General Partner shall maintain the Partnership’s books and shall prepare the
Partnership’s budgets.

 

12.

GENERAL MEETINGS

 

12.1.

The Partnership’s highest authority is the general meeting.

 

12.2.

The annual general meeting shall be held each year no later than four months
after the expiry of the financial year.

 

12.3.

The general meeting shall be held in Værløse Kommune unless the General Partner
shall direct otherwise.

 


--------------------------------------------------------------------------------


12.4.

The General Partner shall call the general meeting with at least three and no
more than five weeks notice by ordinary post to the Limited Partners at the
addresses indicated in the list of Limited Partners.

 

12.5.

The General Partner may call extra-ordinary general meetings and shall so call
an extra-ordinary general meeting if at least two Limited Partners shall
reasonably request it. In the latter event the meeting shall be called no later
than 14 days after the receipt of the Limited Partners’ request.

 

12.6.

Any general meeting shall be chaired by a person appointed by the General
Partner who shall have the final right to resolve all matters regarding the
proper calling of the general meeting and the procedures applicable at the
general meeting including the casting of votes.

 

12.7.

The agenda for the annual general meeting shall as a minimum contain the
following items:

 

 

1.

The General Partner’s account of the Partnership’s business in the most recent
financial year.

 

2.

The presentation of the audited annual accounts for approval.

 

3.

The application of the profits and losses pursuant to the annual accounts,
including contributions from Limited Partners.

 

4.

The approval of the following year’s budget.

 

5.

The appointment of the Partnership’s auditor.

 

6.

Proposals from Limited Partners if any.

 

7.

Miscellaneous.

 

12.8.

Proposals from Limited Partners which shall be on the agenda for the annual
general meeting shall be presented to the General Partner no later than two
weeks before the date of the relevant annual general meeting.

 

12.9.

No later than two weeks before the annual general meeting the audited annual
accounts shall be circulated to all Limited Partners together with the proposed
application of the profits and losses.

 

12.10.

Proposals from Limited Partners or the General Partner to amend these Articles
of Association shall be circulated to all the Partnership’s participants no
later than two weeks before the date of the general meeting.

 

12.11.

At the general meeting each Limited Partner has one vote for each Share held by
him or voted by him under proxy. The right to vote is conditional upon title to
the relevant Shares having been registered in the list of Limited Partners no
later than 14 days before the date of the general meeting. At the general
meeting Limited Partners may be represented and vote by third parties acting
under written proxy.

 


--------------------------------------------------------------------------------


12.12.

All resolutions made at the general meeting shall be made by simple majority
unless otherwise provided for in these Articles of Association. The general
meeting shall not pass resolutions on matters which can be decided by the
General Partner.

 

13.

SIGNATORY RULE

 

13.1.

The Partnership is bound in all respects by the General Partner who is
authorised to sign formally on behalf of the Partnership.

 

14.

FINANCIAL YEAR

 

14.1.

The Partnership’s financial year is the calendar year. The Partnership’s first
financial year commences on the date of incorporation of the Partnership and
expires on 31 December 1996.

 

14.2.

The Partnership’s annual accounts shall be audited by a chartered accountant
appointed at the general meeting as the Partnership’s auditor for a period of
one year.

 

14.3.

The Partnership’s profit and loss statement and balance sheet shall be available
in audited form no later than two months after the expiry of the financial year
to which they relate.

 

14.4.

The annual accounts shall be prepared in accordance with generally accepted
accounting practices and the Annual Accounts Act with such modifications as may
be result from the limited partnership form. The Partnership shall advise the
Limited Partners not resident in the Kingdom of Denmark of such accounting
details as may be necessary for the proper preparation by them of their annual
accounts.

 

15.

AMENDMENTS TO ARTICLES OF ASSOCIATION

 

15.1.

These Articles of Association can only be amended following a proposal to amend
made by the General Partner or the Limited Partners and only if the amendment is
passed by a general meeting by a majority of 4/5 of the authorized capital. If
the proposal is not passed at a general meeting a new general meeting to be held
no earlier than four weeks after the first general meeting may pass the
resolution with a majority of 4/5 of the Shares represented at the general
meeting. Notwithstanding the foregoing, any amendment which could materially and
adversely affect any Limited Partner shall require the approval of such Limited
Partner.

 


--------------------------------------------------------------------------------


15.2.

Amendments to these Articles of Association which shall be necessary in order to
bring them to conform with statutory rules and regulations applying to limited
partnerships, the General Partner shall be authorised to complete such
amendments without calling a general meeting.

 

15.3.

To the extent that changes in the law applying to limited partnerships shall
affect the position of the General Partner or the Limited Partner as against
public authorities, the General Partner or the Limited Partners shall be
entitled to call an extra-ordinary general meeting to debate the necessary
amendments.

 

15.4.

The General Partner or each Limited Partner may then propose a change in the
Partnership’s corporate identity and the general meeting can pass such
resolution by a majority of 4/5 of the Shares represented at such general
meeting. The articles of association applying to the different entity shall to
the greatest extent possible be similar to these Articles of Association
including the rights and obligations of the General Partner and the Limited
Partners.

 

15.5.

In the event of the restructuring of the Partnership to another corporate form
the Partnership’s auditor shall immediately prepare an opening statement
evidencing each Limited Partner’s capital account. No Limited Partner shall be
subject to personal liability as a result of the restructuring of the
Partnership without in each case having consented to such change in liability.

 

15.6.

The Partnership shall cease on the alienation of its assets. The General Partner
shall in that event be authorised to resolve to liquidate the Partnership.

 

16.

TERM AND TERMINATION

 

16.1.

On resolving to liquidate the Partnership the General Partner shall appoint a
liquidator who shall be charged with the liquidation of the Partnership
accounting at all times to the Partnership acting in general meeting, and who,
on the discharge of the Partnership’s liabilities shall distribute the net
assets of the Partnership to the Limited Partners in equal proportion to their
share in the Partnership’s authorised and issued share capital.

 

16.2

The Partnership shall be liquidated at the latest 20 years after its
incorporation or upon the dissolution, liquidation or other event of withdrawal
of the General Partner.

 


--------------------------------------------------------------------------------


16.3

At the earliest as from January 31, 1998 a Limited Partner may choose in the
future not to participate in the losses or profits of the Partnership. Such
decision shall be notified in writing to the General Partner and shall be
effective as from a July 1 or January 1 (the Termination Date) if notified no
later than three (3) months prior to the Termination Date.

 

After the Termination Date, any royalty-free license to use Partnership patents
shall still continue in full force and effect, but the Limited Partner not
participating in losses or profits of the Partnership shall not be granted any
right to use partnership patents acquired by the Partnership after the
Termination Date.

 

17.

ARBITRATION

 

17.1.

Any dispute arising between the Limited Partners and the General Partner
concerning the Partnership or the interpretation of these Articles of
Association cannot be brought before the ordinary courts but shall be resolved
in accordance with Danish substantive law by arbitration in Copenhagen.

 

17.2.

The party intending to convene the arbitration tribunal shall notify the other
party by registered letter of such intent providing a short description of the
issues which shall be before the arbitration tribunal. Each party shall then
within four weeks appoint an arbitrator. These arbitrators shall within two
weeks appoint a third arbitrator who shall be educated as a lawyer. If the
arbitrators have not agreed the third arbitrators within two weeks or if a party
fails within the time given to appoint an arbitrator, the relevant arbitrator
shall be appointed if a party shall so direct by the President of the Maritime
and Commercial Court in Copenhagen.

 

17.3.

The arbitration tribunal shall itself decide its rules of procedure and shall
when handing down its ruling order the taxing of costs involved in the matter
including costs to legal counsel and, if necessary, accountants.

 

17.4.

To the extent that they have not been varied by the contents of this Article 17
the provision of the Arbitration Act shall apply. The arbitration tribunal shall
conduct its proceedings in the English language.

 

18.

COSTS

 

18.1.

All costs involved in the incorporation of the Partnership shall be borne by the
Partnership.

 

 


--------------------------------------------------------------------------------


SCHEDULE 3

 

 

 

 

PATENT LICENSE AGREEMENT

 

between

 

K/S HIMPP

 

and

 

IntriCon Corporation

 

 

 

 

 

December 2006

 


--------------------------------------------------------------------------------


 

IntriCon Corporation

 

1260 Red Fox Road

 

Arden Hills, MN 55112

 

USA

 

(in the following referred to as “Licensee”)

 

 

and

 

 

K/S HIMPP

 

Ny Vestergaardsvej 25

 

DK- 3500 Vaerloese

 

Denmark

 

(in the following referred to as “Licensor”)

 

have today entered into the following

 

1.

PATENT LICENSE AGREEMENT PREAMBLE

 

1.1.

Licensor is the owner of the entire right, title and interest in certain patents
and patent applications.

 

1.2.

Licensee wishes to obtain a non-exclusive license to the patents and patent
applications as defined below, and Licensor is willing to grant said license to
Licensee on the terms hereinafter set forth.

 

2.

DEFINITIONS

 

2.1.

The term “Licensed Patents” as used in this Agreement shall be defined as all
patents and patent applications owned by Licensor as of the effective date of
this Agreement, or acquired during the term of this Agreement, and which
Licensor has the right to license hereunder, including without limitation the
patents and patent applications listed in Exhibit A to this Agreement, as well
as any patents which are later issued from patent applications listed in Exhibit
A.

 

2.2.

The term “Licensed Products” as used in this Agreement shall mean hearing aids,
components thereof or any apparatus, device or system which is designed by
Licensee for use with a hearing aid, covered by a claim of a Licensed Patent or
made by a process covered by a claim of a Licensed Patent and which does not
include features covered by a Licensed Patent not incorporated by Licensee but
incorporated by customers of Licensee or other unrelated third parties.

 

2.3.

For purposes of this Agreement the term “Affiliated Company” shall include a
company or entity which itself is directly or indirectly controlled by or
directly or indirectly controls the Licensee, or any company or entity, which is
directly or indirectly controlled by the company or entity controlling the
Licensee. For purposes of this Clause 2.3 the term “control” shall mean a
shareholding or similar ownership of more than 50 per cent.

 

-1-

 


--------------------------------------------------------------------------------


3.

THE LICENSE

 

3.1.

Subject to the terms and conditions hereinafter set forth, and subject to any
prior conflicting rights that may have been granted under the Licensed Patents,
Licensor hereby grants to Licensee a non-exclusive, worldwide license under the
Licensed Patents to make, use, sell, have made and import Licensed Products.

 

3.2.

Licensee is aware that license agreements substantially identical to this
Agreement have already or will be made between Licensor and its present and
future limited partners, and that license agreements on terms that are not
identical to this Agreement may be entered into between Licensor and third party
licensees granting to such licensees a non-exclusive license to the Licensed
Patents.

 

3.3.

The grant of license hereunder is for the use exclusively by Licensee and
Affiliated Companies of Licensee, and Licensee shall not grant to third parties
any sub-licenses or other rights under the Licensed Patents.

 

3.4.

The above non-exclusive rights of the parties may be subject to restrictions or
limitations imposed under mandatory provisions of the EU or under national law
or regulations and such provisions shall apply and be considered part of this
Agreement.

 

3.5.

Licensor hereby covenants and agrees with Licensee that neither it nor any
person directly or indirectly controlled by it or claiming through it will bring
suit or otherwise assert a claim against Licensee, its affiliates or its
customers before any court or administrative agency in the world, based on or
arising out of any of the Licensed Patents and based on activities within the
scope of the license rights granted herein, whether such claim arose before or
after the effective date or is based on events which occurred before or after
the Effective Date. This covenant not to sue shall run with title to the
Licensed Patents, and shall bind any assignee or other person to whom Licensor
may convey an interest in the Licensed Patents. For greater certainty, this
covenant shall only extend to customers of Licensee in respect of Licensed
Products or products incorporating Licensed Products.

 

4.

THE PATENTS

 

4.1.

During the life of this Agreement Licensor in its sole discretion shall decide
what steps shall be taken to obtain patents that have been applied for and to
maintain the patents already granted. All costs connected with the maintenance
and issuance of patents shall be paid by Licensor.

 

4.2.

Licensee has been informed that Licensor may at its sole discretion discontinue
the maintenance of the Licensed Patents or part thereof, and Licensee agrees
that it shall not have any right of compensation or any other claim against
Licensor based on the fact that the Licensed Patents or some of them may lapse.

 

-2-

 


--------------------------------------------------------------------------------


5.

ASSIGNMENT/SUB-LICENSES

 

5.1.

Licensee shall not be entitled to assign its rights and obligations hereunder to
a third party without the express permission of Licensor.

 

5.2.

Licensee shall not be entitled to grant sub-licenses.

 

6.

WARRANTIES OF LICENSOR

 

6.1.

Licensor warrants,

 

 

(i)

that Licensor is the owner of the entire right, title and interest in the
Licensed Patents and has the right to grant the license granted herein; and

 

 

(ii)

that Licensor is not aware of any prior conflicting rights granted under any of
the Licensed Patents except: the Central Institute for the Deaf (CID) has been
granted an option for an exclusive license under all patents listed in Exhibit A
under patent families CID1 to CID5 for all fields of use except hearing aids.

 

6.2.

Nothing in this Agreement shall be construed as a representation or warranty by
Licensor as to the technical or commercial results, which can be obtained by the
exploitation of the Licensed Patents.

 

6.3.

The parties agree that should a patent not issue from any of the applications
listed in Exhibit A hereto, the terms hereof inclusive of Licensee’s obligations
hereunder shall be otherwise unaffected by such occurrence.

 

7.

INFRINGEMENT

 

7.1.

In the case of any third party infringing the Patents, Licensor shall in its
sole discretion decide whether legal proceedings shall be initiated to prevent
such infringement. If legal proceedings are initiated, Licensee shall, if
requested, act under the instructions of Licensor in this regard to the extent
that such instructions are not contrary to the interest of Licensee.

 

7.2.

Costs incurred in connection with legal proceedings shall be borne by Licensor.

 

8.

PRODUCT LIABILITY AND COMPLIANCE

 

8.1.

Only Licensee shall be liable for any claim for compensation, which might be set
forth by any third party as a consequence of the exploitation of the Licensed
Patents.

 

8.2.

Licensee shall observe and comply with all local laws, rules and regulations in
the territory applicable to the exploitation of the Licensed Patents, and shall
at its own cost obtain any necessary governmental permit or approval.

 

-3-

 


--------------------------------------------------------------------------------


9.

SECRECY

 

9.1.

The parties hereto acknowledge that each party has an interest in maintaining
the confidentiality of the Invention and the parties’ business and trade
practices. Therefore the parties shall treat as secret and confidential all
information relating to the other party’s business and products, and to the
Invention (collectively, the “Confidential Information”). The parties each agree
to use their best efforts to prevent the unauthorized use and disclosure of the
Confidential Information, which shall include requiring all third parties to
whom the Confidential Information is disclosed to execute confidentiality
agreements containing terms similar to those contained in this Article 9.1.
Notwithstanding the foregoing, the parties may disclose any Confidential
Information which has been independently acquired from a third party, that does
not have an obligation of confidentiality to any of the parties, which is made
public incident to the filing of patent applications or the issuance of patents,
which has otherwise become generally known in the industry in which the parties
operate other than as a result of wrongdoing by the party disclosing such
information, or the disclosure is required pursuant to judicial order or the
mandate of any governmental agency or authority.

 

9.2.

The obligations of confidentiality hereunder shall continue after the expiration
of this Agreement, irrespective of the cause and irrespective of which of the
parties might terminate the Agreement.

 

10.

FORCE MAJEURE

 

10.1.

Neither party shall be under any liability to the other party hereunder due to
circumstances that such party shows is beyond his control, such as change of
legislation, government prohibition, or other kind of force majeure. The parties
undertake to notify the other party if any force majeure circumstances should
occur.

 

11.

LICENSE FEES

 

11.1.

In consideration of the license granted hereunder, Licensee has under Article 4
of the Articles of Association of Licensor in Licensee’s capacity as a limited
partner of the partnership agreed to pay a proportional share of the
partnership’s yearly deficit, however not exceeding USD 25,000.

 

11.2.

Payment of the above license fees shall be effected in accordance with the terms
of the Articles of Association of the limited partnership – first time for the
calendar year of 2006.

 

12.

TERM OF AGREEMENT

 

12.1.

This Agreement shall be deemed to have come into force on January 1, 1997 and
shall remain in force and be non-terminable by Licensor until the expiry of all
of the Licensed Patents, however, subject to the timely payment by Licensee of
all amounts due to Licensor under a subscription agreement entered into
simultaneously herewith (in the following referred to as “the Subscription
Agreement”).

 

-4-

 


--------------------------------------------------------------------------------


12.2.

Once the total license fee of USD 1.8 million shall have been paid, Licensee
shall be entitled to terminate its obligation to pay license fees in accordance
with Article 11.1 (ii) above subject to three months’ notice to terminate at any
July 1 or January 1 (the “Termination Date”). After the Termination Date any
license to use the Licensed Patents shall still continue in full force and
effect but Licensee shall not have any right to use patents acquired by Licensor
after the Termination Date.

 

13.

BREACH OF AGREEMENT

 

13.1.

In the event of a material breach by Licensee of any of its material obligations
under this Agreement or under the Subscription Agreement which is not remedied
within thirty (30) days from the date of service by Licensor of a notice in
writing specifying the material breach and requiring its remedy, Licensor may
terminate this Agreement forthwith.

 

13.2.

In the event of a material breach by Licensor of any of its material obligations
under this Agreement which is not remedied within thirty (30) days from the date
of service by Licensee of a notice in writing specifying the material breach and
requiring its remedy, Licensee may terminate this Agreement forthwith.

 

14.

APPLICABLE LAW AND ARBITRATION

 

14.1.

Any dispute arising between the parties concerning this Agreement cannot be
brought before the ordinary courts but shall be resolved in accordance with
substantive Danish law by arbitration in Copenhagen.

 

14.2.

The party intending to convene the arbitration tribunal shall notify the other
party by registered letter of such intent providing a short description of the
issues, which shall be before the arbitration tribunal. Each party shall then
within four weeks appoint an arbitrator. These arbitrators shall within two
weeks appoint a third arbitrator who shall be educated as a lawyer. If the
arbitrators have not agreed upon the third arbitrator within two weeks or if a
party fails within the time given to appoint an arbitrator, the relevant
arbitrator shall be appointed if a party shall so direct by the President of the
Maritime and Commercial Court in Copenhagen.

 

14.3.

The arbitration tribunal shall itself decide its rules of procedure and shall
when handing down its ruling, order the distribution of costs involved in the
matter including costs to legal counsel and, if necessary, accountants.

 

 

-5-

 


--------------------------------------------------------------------------------


14.4.

To the extent that they have not been varied by the contents of this Article 14
the provision of the Danish Arbitration Act shall apply. The arbitration
tribunal shall conduct its proceedings in the English language.

 

 

______________________________, 2006

 

 

For the Licensee:

 

For the Licensor:

 

 

 

 

 

 

 

 

 

/s/ Mark S. Gorder

 

/s/ Søren Westermann

IntriCon Corporation

 

K/S HIMPP

 

 

 

-6-

 


--------------------------------------------------------------------------------


Exhibit A

 

008

Calibration Device and Auditory Prosthesis Having Calibration Information (Widin
et al)

 

Country

Serial #

Patent Number

 

 

 

United States

192,213

4,992,966

Canada

596,199

1,321,260

Australia

32674/89

614,825

Japan

115926/89

3113661

South Korea

6179/89

127307

Denmark

1764/89

175289

 

 

 

EPO

89304712.6

EP 0 341995 B

Austria

EPO

123708

France

EPO

0 341 995

Germany

EPO

P68923991

Netherlands

EPO

0 341 995

Switzerland

EPO

0 341 995

United Kingdom

EPO

0 341 995

 

 

Exhibit A Page 1

 


--------------------------------------------------------------------------------


009

Method and Apparatus for Determining Acoustic Parameters of an

Auditory Prosthesis Using Software Model (Widin et al)

 

Country

Serial #

Patent Number

 

 

 

United States

07/888,148

Re 34,961

United States

192,214

4,953,112

Canada

596,743

1,321,635

Australia

33033/89

619,275

South Korea

6181/89

109656

Denmark

1766/89

175521

 

 

 

EPO

89304711.8

EP 0 396 831 B

Austria

EPO

114103

France

EPO

0 396 831

Germany

EPO

P68919349

Netherlands

EPO

0 396 831

Switzerland

EPO

0 396 831

United Kingdom

EPO

0 396 831

 

 

010

Hearing Aid Programming Interface (Rising)

 

Country

Serial #

Patent Number

 

 

 

United States

192,242

4,961,230



 

 

Exhibit A Page 2

 


--------------------------------------------------------------------------------


011

Hearing Aid Programming Interface and Method (Mangold)

 

Country

Serial #

Patent Number

 

 

 

United States

192,259

4,989,251

Canada

599069/89

1,331,651

Japan

117187/89

2965995

 

 

 

EPO

89304487.5

EP 0 341 903 B

Germany

EPO

P68919270

France

EPO

0 341 903

Netherlands

EPO

0 341 903

United Kingdom

EPO

0 341 903

 

 

012

Auditory Prosthesis Using Fitting Vectors (Widin)

 

Country

Serial #

Patent Number

 

 

 

United States

07/192,351

4,901,353

Canada

596414/89

1,300,732

Australia

32789/89

621,101

Japan

115928/89

3021467

South Korea

6180/89

115905

Denmark

1765/89

175586

 

 

 

EPO

89304714.2

EP 0 341 997 B

Austria

EPO

111289

France

EPO

0 341 997

Germany

EPO

P68917980

Italy

EPO

0 341 997

Netherlands

EPO

0 341 997

Switzerland

EPO

0 341 997

United Kingdom

EPO

0 341 997

 

 

Exhibit A Page 3

 


--------------------------------------------------------------------------------


014

Auditory Prosthesis With Datalogging Capability (Mangold et al)

 

Country

Serial #

Patent Number

 

 

 

United States

353,220

4,972,487

Canada

594962/89

1,317,666

Australia

31420/89

610,705

Japan

80196/89

2664466

 

 

 

EPO

89302689.8

EP 0 335 542 B

France

EPO

0 335 542

Germany

EPO

P68920060

Netherlands

EPO

0 335 542

Switzerland

EPO

0 335 542

United Kingdom

EPO

0 335 542

 

 

016

Method, Apparatus, System and Interface Unit for Programming a Hearing Aid
(Platt)

 

Country

Serial #

Patent Number

 

 

 

United States

525,901

5,226,086

Australia

75912/91

641,239

Japan

34867/91

2516793

Germany

G9106237.3

G91062373

 

 

 

Exhibit A Page 4

 


--------------------------------------------------------------------------------


017

Hearing Aid and Method For Preparing same (Woodfill, Jr.)

 

Country

Serial #

Patent Number

United States

887,592

5,321,757

Japan

512130/91

2960544

 

 

 

EPO

91912842.1

EP 0 544 687 B

Germany

EPO

P69112407

 

 

019

Auditory Prosthesis, Noise Suppression Apparatus and Feedback Suppression
Apparatus having Focused Adaptive Filtering

(Soli et al)

 

Country

Serial #

Patent Number

United States

912,886

5,402,496

Japan

5172767/93

 

 

 

 

EPO

93111138.9

EP 0 579 152 B

Germany

EPO

P69327992.

 

 

 

Exhibit A Page 5

 


--------------------------------------------------------------------------------


021

Auditory Prosthesis For Adaptively Filtering Selected Auditory

Component By User Activation and Method For Doing Same

(Soli et al)

 

Country

Serial #

Patent Number

 

 

 

United States

07/921,508

6,563,931

Japan

188281/93

3313834

 

 

 

EPO

93112050.3

EP0 581 262 B

Germany

EPO

P69325211.1

France

EPO

0 581 262

United Kingdom

EPO

0 581 262

 

 

CID1

Hearing aids, signal supplying apparatus, system for compensating

hearing deficiencies and methods,(Engebretson et al.)

 

COUNTRY

Application

Patent #

 

United States

645,004

4,548,082

Expiry 28-aug-04

Canada

4488699

1240029

Expiry 14-aug-05

Japan

503667/85

8-024399

Aban 06-mar-05

Australia

47261/85

579890

Aban 14-aug-03

Australia

31102/89

623379

Aban 14-aug-03

Denmark

1880/86

 

Aban 24-Apr-04

Israel

76031

 

IL76031

Aban 07-aug-03

EP

85904203.8

EP 0 191 075

 

Germany

EP

P3586098

Expiry 14-aug-05

France

EP

0 191 075

Expiry 14-aug-05

Netherlands

EP

0 191 075

Aban 14-aug-03

Austria

EP

AT76549

Aban 14-aug-03

Belgium

EP

0 191 075

Aban 14-aug-03

Switzerland

EP

0 191 075

Aban 14-aug-03

GB

EP

191 075

Aban 14-aug-03

Italy

EP

191 075

Aban 14-aug-03

 

 

 

Exhibit A Page 6

 


--------------------------------------------------------------------------------


CID2

Electronic filters, hearing aids and methods, (Engebretson et al.)

 

COUNTRY

Application

Patent #

 

United States

07/172,266

5,016,280

 

United States

059,800

5,475,759

 

Canada

594441

1,326,285

 

Denmark

1445/89

 

 

Australia

31421/89

611781

 

JP

70283/89

2921849

 

 

 

 

 

EP

89302762.3

EP 0 342 782 B

 

Germany

EP

0 342 782

 

France

EP

0 342 782

 

UK

EP

0 342 782

 

 

 

CID3

Electronic Filters, signal conversion apparatus, Hearingaids and

methods

 

COUNTRY

Application

Patent #

 

United States A

180,170

5,111,419

 

United States B

056,054

5,357,251

 

United States C

792,706

5,225,836

 

United States D

059/800

5,475,759

 

Canada

595860

1335674

 

Australia

32458/89

621100

 

Japan

91715/89

3307923

 

Japan

11-211360

3308243

 

 

 

 

 

EP

89303482.7

EP 0 339 819

 

Germany

EP

P6891974.1

 

France

EP

339 819

 

 

 

 

Exhibit A Page 7

 


--------------------------------------------------------------------------------


 

CID4

Adaptive noise reduction circuit for a sound reproduction system, (Engebretson
et al.)

 

COUNTRY

Application

Patent #

 

United States

842,566

5,412,735

 

Canada

2090297

2090297

 

Australia

33046

658476

 

Japan

40303/93

3040893

 

 

 

 

 

EP

93301401.1

EP 0 558 312 B

 

Germany

EP

P69325529.3

 

France

EP

0 558 312

 

 

 

CID5

Adaptive gain and filtering circuit for a sound reproductive system

(Engebretson et al.)

 

COUNTRY

Application

Patent #

United States A

044,246

5,706,352

United States B

477,621

5,724,433

Canada

2160133

2,160,133

Japan

522504/94

2931101

 

 

 

EPO A

94914764.9

0 693 249

Germany

EP

0 693 249

France

EP

0 693 249

UK

EP

0 693 249

 

 

 

EP0 B

01121068.9

 

 

 

Exhibit A Page 8

 


--------------------------------------------------------------------------------


10.

DECIBEL INSTRUMENTS PATENT LIST

 

 

Ref.

Patent number

Title

DEC01

WO US95/17113

US 5,701,348

 

Articulated hearing device

DEC02

US 5,785,661

 

Highly configurable hearing aid

DEC03

WO 98/06330

US 5,645,074

AU 729349

Intracanal prosthesis for hearing evaluation

DEC04

WO US96/13126

US 5,825,894

US 6,167,138

 

US 5,923,764

CA 2,235,067

AU 724786

 

Spatialization for hearing evaluation

 

 

 

Virtual electroacoustic audiometry for unaided simulated aided, and aided
hearing evaluation

 

DEC11

US Des. 405,528

 

Combined hearing aid and receiver

DEC17

US 6,129,174

 

Minimal contact replaceable acoustic coupler

 

DEC42

US 5,197,332

Headset hearing tester and hearing aid programmer

 

 

 

Exhibit A Page 9

 


--------------------------------------------------------------------------------


NEC Patents List

 

 

Country

Appl #

Patent #

Title

NEC-01

Japan

10-201758

JP 3045149

Hearing aid system using directivity microphone array

 

NEC-02

Japan

USA

Denmark

 

8-277918

08/955454

97/1190

JP 3165044

US 6023517

 

Digital hearing aid

NEC-03

Japan

USA

Denmark

8-329354

987617

97/1429

JP 2904272

US 5838801

DK 142997

 

Digital hearing aid

NEC-04

Japan

USA

Denmark

 

8-243254

08/929771

97/1043

JP 2953397

US 6094489

 

Digital hearing aid and its hearing sense compensation processing method

 

NEC-05

Japan

USA

7-278648

738556

JP 2970498

US 5892836

Digital hearing aid

NEC-06

Japan

USA

DK

7-268188

08/732879

96/1121

JP 2763022

US 591099

DK 112196

Digitally programmable hearing aid communicable with external apparatus through
acoustic signal

 

NEC-07

Japan

07-117424

JP 2638563

History holding type hearing aid

 

NEC-08

Japan

USA

 

7-334525

774069

 

JP 2982672

US 583561

 

Hearing aid system

NEC-09

USA

Denmark

773952

96/1509

US 585266

DK 150996

Hearing aid for controlling hearing sense compensation with suitable parameters
internally tailored

 

NEC-10

USA

Denmark

08/773954

96/1463

US 633033

DK 146396

Hearing aid

 

 

Exhibit A Page 10

 


--------------------------------------------------------------------------------


SCHEDULE 4

 

 

HIMPP A/S

 

VEDTÆGTER

 

ARTICLES OF ASSOCIATION

 

1.0     NAVN

 

1.0     NAME

Selskabets navn er HIMPP A/S. Selskabets binavn er Hearing Instruments
Manufacturers Patent Partnership A/S (HIMPP A/S).

 

The name of the Company is HIMPP A/S. The Company shall also trade under the
name Hearing Instruments Manufacturers Patent Partnership A/S (HIMPP A/S).

 

2.0     HJEMSTED

 

2.0     REGISTERED OFFICE

Selskabets hjemsted er i Værløse kommune.

 

The registered office of the Company shall be in the municipality of Værløse.

 

3.0     FORMÅL

 

3.0     OBJECTS

Selskabets formål er at virke som komplementar i K/S HIMPP, hvis formål er at
erhverve og licensiere patenter til høreapparatindustrien samt dermed beslægtet
virk­somhed.

 

 

The Company’s objectives shall be to act as a general partner of K/S HIMPP,
whose objective is to acquire and license patents for the hearing aid industry
and business related hereto.

 

4.0     SELSKABETS KAPITAL

 

4.0     THE COMPANY’S SHARE CAPITAL

Selskabets aktiekapital udgør kr. 2.400.000 for­delt på aktier à kr. 1.000 eller
multipla heraf.

 

The share capital of the Company equals DKK 2,400,000 divided into shares of DKK
1,000 each or any multiple hereof.

 

5.0     SELSKABETS AKTIER

 

5.0     THE COMPANY’S SHARES

 

5.1

Selskabets aktier skal lyde på navn og noteres i selskabets aktiebog.

 

5.1.

The shares shall be issued to registered hol­ders and shall be recorded in the
Company’s register of shareholders.

 

 

 


--------------------------------------------------------------------------------




5.2

Selskabets aktier er ikke omsætningspapirer.

 

5.2

The shares are non-negotiable instruments.

 

5.3

Enhver aktieovergang kræver bestyrelsens forudgående samtykke.

 

5.3

Any transfer of shares requires the previous consent of the Board of Directors.

 

5.4

Aktier, som er bortkommet, skal kunne mortificeres af bestyrelsen uden dom i
henhold til de regler, der gælder vedrørende mortifikation af aktier, som ikke
er omsætningspapirer.

 

5.4

Share certificates which have been lost can without judgement be declared null
and void by the Board of Directors according to the sta­tutory rules which are
applicable to non-ne­gotiable instruments.

 

 

6.0     GENERALFORSAMLINGEN, KOMPETENCE, STED OG INDKALDELSE

 

6.0     GENERAL MEETING OF SHAREHOLDERS, AUTHO­RITY, PLACE AND NOTICE

 

6.1

Generalforsamlingen har den højeste myn­dighed i alle selskabets anliggender
indenfor de i lovgivningen og nærværende vedtægter fastsatte grænser.

 

6.1

Within the limits set by law and by these Ar­ticles of Association the General
Meeting of Shareholders has the supreme authority in all matters relating to the
Company.

 

6.2

Selskabets generalforsamlinger skal afholdes på selskabets hjemsted eller i USA.
Den ordinære generalforsamling skal afholdes hvert år inden 5 måneder efter
regnskabsårets udløb.

 

6.2

The General Meetings shall be held at the re­gistered office of the Company or
in the USA. The ordinary General Meeting shall be held each year not later than
5 months after the end of the accounting year.

 

6.3

Generalforsamlinger indkaldes af bestyrelsen med mindst 14 dages og højst 4
ugers varsel ved almindeligt brev eller telefax til hver en­kelt aktionær.

 

6.3

General Meetings shall be convened by the Board of Directors with not less than
14 days’ notice and not more than 4 weeks’ notice by letter or telefax to each
individual share­holder.

 

 

 


--------------------------------------------------------------------------------




7.0     GENERALFORSAMLINGEN, DAGSORDEN

 

7.0     GENERAL MEETING OF SHAREHOLDERS, AGENDA

 

Dagsordenen for den ordinære general­forsamling skal indeholde:

 

At the ordinary General Meeting the fol­lowing business shall be transacted:

 

1.

Bestyrelsens beretning om selskabets virk­somhed i det forløbne år.

 

1.

Report of the Board of Directors on the Com­pany’s activities during the past
year.

 

2.

Fremlæggelse af årsregnskab med revi­sionspåtegning til godkendelse samt
års­beretning.

 

 

2.

Presentation of the annual accounts endorsed by auditor for adoption and annual
report.

3.

Beslutning om anvendelse af overskud eller dækning af tab i henhold til det
godkendte årsregnskab.

 

3.

Decision as to the appropriation of profit or settlement of loss according to
the adopted annual accounts.

 

4.

Valg af bestyrelsesmedlemmer og evt. suppleanter.

 

4.

Election of members to the Board of Directors and substitutes for same.

 

5.

Valg af revisor.

 

5.

Election of auditor.

 

6.

Eventuelle forslag fra bestyrelsen og/eller ak­tionærerne.

 

6.

Proposals, if any, from the Board of Directors and/or the shareholders.

 

8.0     GENERALFORSAMLINGEN, STEMMERET OG BE­SLUTNINGER

 

8.0     GENERAL MEETING OF SHAREHOLDERS, VOTING RIGHT AND RESOLUTIONS

 

8.1

Hvert aktiebeløb på kr. 1.000 giver én stemme.

 

8.1

Each share of DKK 1,000 entitles the share­holder to one vote.

 

8.2

På generalforsamlingen træffes alle beslut­ninger ved simpelt flertal, bortset
fra de til­fælde, hvor Aktieselskabsloven kræver kvali­ficeret flertal.

 

8.2

All resolutions at the General Meeting shall be adopted by simple majority of
votes unless special majority of votes is required by the Companies Act.

 

 

 


--------------------------------------------------------------------------------




9.0     BESTYRELSE OG DIREKTION

 

9.0     BOARD OF DIRECTORS AND MANAGEMENT

 

9.1

Selskabet ledes af en bestyrelse bestående af maksimalt tolv (12) med­lemmer
valgt af generalforsamlingen for tiden indtil næste ordinære generalforsamling.

 

9.1

The Company shall be managed by a Board of Directors of a maximum of twelve (12)
members elected at the Gene­ral Meeting, the term being the period until the
next ordinary General Meeting.

 

9.2

Bestyrelsen skal ved en forretningsorden træf­fe nærmere bestemmelser om
udførelsen af sit hverv.

 

 

9.2

The Board must draw up its own rules of pro­cedure.

 

9.3

Bestyrelsen ansætter en direktør til at vare­tage den daglige ledelse af
selskabets virk­somhed.

 

9.3

The Board of Directors shall appoint one re­gistered manager in charge of the
day-to-day operations of the Company.

 

 

10.0     TEGNINGSREGEL

 

10.0     AUTHORITY TO BIND THE COMPANY

 

Selskabet tegnes af direktøren eller tre medlemmer af bestyrelsen i forening.

 

 

The Company shall be bound by the registered manager or by the joint signatures
of three members of the Board of Directors.

 

11.0     REVISION

 

11.0     AUDITING

 

Selskabets regnskaber revideres af én statsautoriseret revisor, der vælges af
den ordinære generalforsamling for et år ad gangen. Genvalg kan finde sted.

 

The auditing of the Company’s accounts shall be carried out by one chartered
ac­countant elected by the General Meeting for one year at a time. Re-election
may be made.

 

12.0     REGNSKABSÅR

 

12.0     ACCOUNTING YEAR

 

Selskabets regnskabsår løber fra den 1. januar til den 31. december. Første
regnskabsperiode dog fra stiftelsen til 31. december 1996.

 

The accounting year of the Company runs from January 1 to December 31. However,
the first accounting period runs from the formation of the company to December
31, 1996.

 

**********

 

**********

 

Ovenstående vedtægter gældende fra 15. april 2005 er blevet vedtaget på den
ordinære generalforsamling den 31. marts 2005.

 

The above Articles of Association effective 15 April 2005 have been adopted at
the Ordinary General Meeting held on 31 March 2005.

 

 


--------------------------------------------------------------------------------


 

 

 

SCHEDULE 5

 

 

 

 

SHAREHOLDERS AGREEMENT

 

between

 

GN ReSound A/S,

 

Phonak AG,

 

William Demant Holding A/S,

 

Widex A/S,

 

Starkey Laboratories, Inc.,

 

GN ReSound North America Corporation,

 

Siemens Audiologische Technik GmbH,

 

Beltone Electronics Corporation,

 

Sonic Innovations, Inc.

 

Rion Co. Ltd.

 

Unitron Hearing Ltd.

 

and

 

Türk+Türk Electronic GmbH

 

 

Effective 15 April 2005

 

15

 


--------------------------------------------------------------------------------


 

 

 

This Shareholders Agreement is made by and between

 

GN ReSound A/S

21 Mårkærvej

DK-2635 Tåstrup

Denmark

 

and

 

Phonak AG

28 Laubistrütistrasse

CH-8712 Stäfa

Switzerland

 

and

 

 

William Demant Holding A/S

 

 

58 Strandvejen

DK-2900 Hellerup

Denmark

 

and

 

Widex A/S

25 Ny Vestergaardsvej

DK-3500 Værløse

Denmark

 

and

 

Starkey Laboratories, Inc.

Technical Center

6600 Washington Avenue South

Eden Prairie, Minnesota 55344

USA

 

and

 

GN ReSound North America Corporation

4201 W. Victoria Street

Chicago, IL 60646

USA

 

and

 

16

 


--------------------------------------------------------------------------------


 

 

 



Siemens Audiologische Technik GmbH

Gebbertstrasse 125

91058 Erlangen

Germany

 

and

 

Beltone Electronics Corporation

4201 W. Victoria Street

Chicago, IL. 60646

USA

 

and

 

Sonic Innovations, Inc.

5330 South 900 East

Suite 240

Salt Lake City

Utah 84117-7261

USA

 

and

 

Rion Co. Ltd.

3-20-41 Higashimotomachi

Kokubunji

Tokyo 185-8533

Japan

 

and

 

Unitron Hearing Ltd.

20, Beasley Drive

Kitchener, Ontario N2G 4X1

Canada

 

and

 

Türk+Türk Electronic GmbH

Am Dännekamp 15

51469 Bergisch Gladbach

Germany

 

(hereinafter collectively referred to as “the Shareholders”)

 

concerning their rights and obligations as shareholders in the joint venture
company, HIMPP A/S, (Reg no 19319075), a corporation organised and existing
under the laws of Denmark, having its registered office at 25 Ny Vestergårdsvej,
DK-3500 Værløse, Denmark (hereinafter referred to as “the Company”).

 

 

17

 


--------------------------------------------------------------------------------


11.

DEFINITIONS

 

The following terms shall have the meaning set forth below

 

Partnership

shall mean the HIMPP limited partnership established under Danish law having a
partnership capital of USD 18,150,000 divided into 100 partnership shares of USD
180,000 and one share of USD 150,000.

 

Partners

means the general partner (HIMPP A/S) and the limited partners of the
Partnership.  

 

Limited Partners

means the limited partners of the Partnership.

12.

PURPOSE

12.1.

The Company’s purpose is to act as the general partner of a limited partnership
established under Danish law, as reflected in the Articles of Association of the
Company attached as Schedule 1.

12.2.

The Shareholders agree to let the Company act as a joint legal entity for
conducting the activity of the Partnership, which is to own certain patents and
patent applications acquired from ReSound Corporation, Inc. and from others, and
to license such rights free of charge to the Limited Partners and to third
parties on normal commercial terms.

12.3.

The Shareholders agree that the Shareholders can be joined by any other hearing
aids manufacturer that would like to join the Partnership as a limited partner
and to join the Company as a shareholder and that such new shareholders should
be admitted on terms equal to those offered to the Partners.

13.

SCOPE

13.1.

The Shareholders agree as sole shareholders of the Company and represented on
the Board of Directors that they are under the obligation to exercise their
rights in the Company only through their representatives on the Board of
Directors, or at shareholders’ meetings, in conformity with this Agreement.

13.2.

In consequence hereof, this Agreement shall have priority between the parties
over the Articles of Association of the Company, so that no party can evoke the
Articles of Association in support of a result that the party concerned could
not have obtained through this Agreement.

 

18

 


--------------------------------------------------------------------------------


13.3.

All certificates of shares owned by each of the Shareholders shall bear a legend
to the effect that the Shareholders have entered into a shareholders agreement,
which affects their rights as shareholders.

14.

THE SHARE CAPITAL

14.1.

The share capital of the Company is DKK 2,400,000 - fully paid up and owned by
the Shareholders as follows:

 

GN ReSound A/S

DKK 200,000

 

Phonak AG

DKK 200,000

 

William Demant Holding A/S

DKK 200,000

 

Widex A/S

DKK 200,000

 

Starkey Laboratories, Inc.

DKK 200,000

 

GN ReSound North America Corporation

DKK 200,000

 

Siemens Audiologische Technik GmbH

DKK 200,000

 

Beltone Electronics Corporation

DKK 200,000

 

Sonic Innovations, Inc.

DKK 200,000

 

Rion Co. Ltd.

DKK 200,000

 

Unitron Hearing Ltd.

DKK 200,000

 

Türk+Türk Electonic GmbH

DKK 200,000

14.2.

The Shareholders agree that the share capital should be increased by DKK 200,000
for any new shareholder that would like to join the Company.

15.

DIVIDEND POLICY

The Shareholders agree that the Company, as far as justified by the results and
the future cash flow position of the Company, shall distribute any free reserves
as dividends to the Shareholders.

16.

BOARD OF DIRECTORS

16.1.

The Board of Directors of the Company (and possibly substitutes for same) shall
be elected at a general meeting of the Shareholders in accordance with the
Articles of Association of the Company. The Board of Directors shall consist of
a maximum of twelve (12) ) members elected by the Shareholders. One (1)
prospective member may be nominated by any shareholder holding at least DKK
200,000 shares of the Company unless such shareholder has refrained from
nominating a director and vested the decision making authority in another
director under Article 5.1 of the Rules of Procedure of the Board of Directors.
No shareholder can object to the nomination or appointment of directors or
substitutes by the other Shareholders as long as the number of directors shall
not have been exceeded.

16.2.

The chairman of the Board shall be appointed by the directors in a directors
meeting convened immediately after the shareholders meeting.

16.3.

Upon election each director nominated by the Shareholders shall undertake to act
in the best interest of the Company and to comply with the provisions set forth
in this Agreement.

 

19

 


--------------------------------------------------------------------------------


16.4.

In case of death, resignation or other removal of a member of the Board of
Directors, an extraordinary general meeting of the Company shall be convened, at
which the Shareholders shall cast their votes so as to elect the replacement
nominee of the shareholder whose representative on the Board has died, resigned
or been otherwise removed.

16.5.

The functions of the Board of directors shall include the powers provided in the
Articles of Association. In all matters concerning the Company the Board of
Directors and each member hereof shall refer to and act only through the general
manager.

16.6.

Provided this Agreement does not prescribe any other special majority of votes,
the business transacted by the Board of Directors shall be decided with simple
majority of votes.

16.7.

Any remuneration to directors shall be paid by the share­holder nominating such
director. The Company shall, how­ever, reimburse the directors for reasonable
out of pock­et and travelling expenses in dealing with the Company’s business.

17.

QUORUM

At Board meetings a quorum shall consist of directors nominated by at least
seven shareholders.

18.

BOARD DECISIONS

Important decisions to be made by the Company shall always be referred to
directors’ meetings. Important decisions are any decisions whatsoever, other
than strictly ministerial or administrative decisions, including without
limitation the following:

 

a.

Capital expenditure in excess of DKK 250,000, hereunder acquisition of new
patents.

 

b.

Consideration and approval of operating expenditure in excess of DKK 250,000,
approval of budgets (which shall be produced by the Company annually), financial
accounts, resolutions regarding dividends.

 

c.

Unusual or major decisions, including creation of credit lines outside the daily
business.

Any managing director, general manager or other administrative official that may
be appointed shall not be authorized to act on behalf of and bind the Company
with respect to any important decisions (as defined herein) unless the board of
directors approves.

All day-to-day management decisions which are not important decisions (as
defined herein) shall be made by a management group consisting of maximum twelve
members of which each Shareholder may appoint one. The management group shall
make its decisions in accordance with the rules provided in Article 6.

 

20

 


--------------------------------------------------------------------------------


19.

AUDITING AND FINANCIAL REPORTING

19.1.

The Company and its subsidiaries shall be audited by one chartered accountant of
international standing approved by all Shareholders.

19.2.

The Company’s accounts will be maintained in accordance with the tax statutes
and general accounting principles of Denmark, applied consistently from year to
year, and the Company shall supply to the Board of Directors on a quaterly basis
all information necessary to enable the Board of Directors to follow the
business of the Compa­ny. The auditor shall also provide the annual ac­counts
according to US generally accepted auditing stan­dards (US GAAP), and upon
request submit to the Shareholders such financial information regarding the
Company and the Partnership which is necessary for any local tax filing purpose.

20.

TRANSFER OF SHARES

20.1.

Any Shareholder (hereinafter called the “Assigning Shareholder”) may sell,
assign, or otherwise dispose of all or any part of its shares only in accordance
with the provisions of this clause. In respect of this Clause, a Shareholder and
a company controlled by or controlling such Shareholder shall be considered one
shareholder.

20.2.

If the Assigning Shareholder wants to assign or transfer his shares this may
only take place if approved by the Board of Directors and no such approval for
the sale, transfer or disposition of any shares shall be given unless and until
the rights of pre-emption contained herein shall have been exhausted.

20.3.

Prior to making any sale, assignment, or other disposi­tion of its shares, the
Assigning Shareholder shall give writ­ten notice of such proposed transfer to
the other Shareholders. Such notice shall specify the terms the Assign­ing
Shareholder will accept for such shares. For a period of three (3) weeks after
receipt of such notice the other Shareholders or any of them in proportion to
their present holding of shares of the Company shall have the irrevoca­ble right
to acquire all of the Assigning Shareholder’s shares being transferred on the
terms specified by the Assign­ing Shareholder as aforesaid. If the other
Shareholders do not want to acquire all of the shares on the terms of­fered to
it/them, the Assigning Shareholder shall be free to complete the transfer during
the subsequent sixty (60) day period of all of its shares to a third party, and
the approval of the Board of Directors pursuant to Clause 10.2 shall not be
withheld, but the transfer shall be for no less consideration or at no more
favour­able terms than those offered by the Assigning Shareholder and rejected
by the other Shareholders.

20.4.

In the event that a Shareholder (hereinafter called the “Trans­feror”) receives
a “bona fide” third party offer to pur­chase all or part of its shares, which it
is willing to accept, it shall promptly give written notice of such of­fer to
the other Shareholders. The notice shall specify the terms of such offer and
shall include copies of all proposed agreements with respect thereto. For a
period of three (3) weeks after receiving such notices the oth­er Shareholders
shall have the irrevocable right to elect to acquire all of the Transferor’s
shares subject to such offer in proportion to their present holding of shares of
the Company. If none of the other Shareholders want to acquire all of the shares
on the terms offered to it/them, the Transferor shall be free to complete the
transfer during the subsequent sixty (60) days period of all or part of its
shares to the third party, and the approval of the Board of Directors pursuant
to Clause 10.2 shall not be withheld, but the transfer shall be for the same
proportion of shares as covered by the of­fer from the third party and be for no
less considera­tion or at no more favourable terms than those of­fered by the
Transferor and rejected by the other Shareholders.

 

21

 


--------------------------------------------------------------------------------


20.5.

The rights of pre-emption contained in this Clause 10 do not apply to transfers
from a shareholder to a compa­ny/entity controlled by or controlling such
shareholder or a fellow subsidiary of the shareholder (An Affiliated Company).
If the control should cease after such trans­fer of shares to An Affiliated
Company has been effect­ed, then the pre-emption procedure referred to above
shall apply.

20.6.

Any transfer, assignment or other agreement with respect to the shares of a
Shareholder shall be conditioned on the rec­ognition and assumption in writing
of all rights and ob­ligations under this Agreement by the transferee,
assign­ee, or other successor in interest with respect to such shares. In any
transfer described or permitted under Clause 10 the transferee shall give its
written under­taking to be bound by all the terms, conditions, and cov­enants of
this Agreement.

20.7.

The Board of Directors may refuse approval under Clause 10.2 above of any
transferee or assignee who is not the holder of at least ten (10) partnership
shares of the Partnership.

20.8.

A shareholder which under Article 16.3 of the Articles of Association of the
Partnership has withdrawn from the future business of the Partnership shall be
obliged to offer his shares in the Company to the other Shareholders in
accordance with the procedure set forth in this Article 10.

The purchase price for the shares so offered shall be calculated by the auditor
of the Company and be equal to the proportional share of the net equity based on
book value as of the date of transfer.

21.

SHARE CERTIFICATES

The share certificates of the Company shall bear the following legend:

“The assignment of this share certificate is restricted under the terms of a
shareholders agreement.”

22.

THE TERMS OF THE AGREEMENT

This Agreement is entered into for an unlimited period of time, and the
contracting parties shall be bound by the Agreement as long as they are
shareholders of the Company.

 

22

 


--------------------------------------------------------------------------------


 

 

 

23.

LAW AND JURISDICTION

23.1.

This Agreement shall be construed under and governed by substantive Danish law.

23.2.

All disputes arising in connection with the present Agreement shall be finally
settled by arbitration with three arbitrators.

23.3.

Each party shall appoint one arbitrator.

23.4.

The President of the Arbitration Tribunal shall, in case the two arbitrators
cannot agree upon his appointment, be appointed by the President of the Maritime
and Commercial Court, Copenhagen.

23.5.

The venue for the arbitration shall be Copenhagen, Den­mark.

23.6.

The rules and procedure of the arbitration shall be gov­erned by the Law of
Arbitration of Denmark. The language of the arbitration proceedings shall be
English.

 

In witness whereof and effective 15 April 2005 the Shareholders have duly
executed this Agreement as of the date and year stated below.

 

Date: 31/03/05

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

GN ReSound A/S

 

Phonak AG

 

 

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

William Demant Holding A/S

 

Widex A/S

 

 

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

Starkey Laboratories, Inc.

 

GN ReSound North America Corporation

 

 

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

Siemens Audiologische Technik GmbH

 

Beltone Electronics Corporation

 

 

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

Sonic Innovations, Inc.

 

Rion Co. Ltd.

 

 

 

/s/

 

/s/

For and on behalf of

 

For and on behalf of

Unitron Hearing Ltd.

 

Türk+Türk Electronic GmbH

 

 

23

 

 